Citation Nr: 9917386	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-25 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disorder.  

2.  Entitlement to an increased evaluation of a sacroiliac 
injury and weakness, right, currently, rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating determination of the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  



REMAND

In a VA Form 9, Board, received in October 1998, the veteran 
checked the block on the form that indicated that he desired 
to appear personally at a local VA office before the Board.  
In correspondence received from the veteran in December 1998, 
he confirmed that he wanted a hearing before a member of the 
Board.  The veteran has not yet been afforded such a hearing.

Following a March 1999 remand, the RO scheduled the veteran 
for a videoconference hearing on April 26, 1999.  The RO 
notified the veteran of the hearing before the Board by video 
rather than in person.  He was advised that if he did not 
desire a video hearing, he need take no action and his name 
would remain on the list of those who desired a hearing 
before the traveling section of the Board.  There is no 
indication that the veteran responded to this letter or 
otherwise indicated that he wanted a videoconference hearing 
in lieu of an in person hearing before a member of the Board 
at the RO.

As a result of the foregoing, and in order to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.

Thereafter, the case should be returned to the Board if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






